DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Response to Amendment
The amendment filed on 01/25/2021 has been entered. Claims 5-7, 30-32 are canceled. Claims 1, 4, 10, 25, 29, and 35 are amended. Claims 36-37 are new. Claims 1, 4, 8-10, 25, 29, 33-37 are pending and addressed below.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-10, 25, 29 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 
expression in line 6 “binding feedback information of plurality of CBGs” is not understood. Limitation in lines 3-5 recites receiving a first CBG and a second CBG. It is not clear what represents plurality of CBGs.
 expression in line 13 “binding feedback information of a plurality of the first CBGs” is not understood. Limitation in lines 3-5 recites receiving a first CBG, not a plurality.
expression in line 16 “binding feedback information of a plurality of the second CBGs” is not understood. Limitation in lines 3-5 recites receiving a second CBG, not a plurality.
Claim 25 is subject to the same rejections as it recites the same limitations as claim 1.
Claim 1 recites the limitation "the pre-configured HARQ feedback policy" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4, 8-10, 29 and 33-37 are rejected because of being dependent on rejected claims 1 and 25.











Claim Rejections - 35 USC § 103
Claims 1, 4, 8-10, 25, 29, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over IYER Lakshmi R. et al (US 20200008216), hereinafter Iyer.
Regarding claims 1 and 25, Iyer teaches, a hybrid automatic repeat request (HARQ) feedback method comprising: / an apparatus, comprising: a processor (Iyer: Fig. 1B, 118 Processor), a storage for storing instructions executable by the processor (Iyer: Fig. 1B, 130 Memory), 
(Iyer: Fig. 2, [136], teaches receiving a TB with plurality of Code Block Group (CBG)).
Iyer does not expressly teach, binding feedback information of plurality of CBGs to one bit on at least one feedback level according to a HARQ feedback policy to generate the HARQ feedback information, and returning the HARQ feedback information to the transmitting end, wherein an amount of bits of the HARQ feedback information is smaller than an amount of the CBGs contained in the TB,
wherein the HARQ feedback policy comprises:
binding feedback information of a plurality of the first CBGs to a first bit on a first feedback level; and
binding feedback information of a plurality of the second CBGs to a second bit on a second feedback level.
However, in the same field of endeavor, Iyer suggests, 
binding feedback information of (Iyer: Fig. 3A-3C, [138]-[139], Iyer teaches binding of HARQ feedback information Ack(A)/Nack(N) of plurality of CBs in a CBG to one A/N bit on a CBG reporting level (Step-1 or first level). Iyer further teaches generating the feedback information in different configured ways (i.e. based on pre-configured feedback policy) as shown in Figs. 3A-3C. A person of ordinary skill in the art can easily take the Iyer’s concept of binding HARQ feedback information of multiple CBs to one bit and apply it for binding feedback information of multiple CBGs to one bit. This is because two-level feedback mechanism is the same, only the information resource unit is different - CB based grouping vs CBG based grouping), and returning the HARQ feedback information to the transmitting end, wherein an amount of bits of the HARQ feedback information is smaller than an amount of the CBGs contained in the TB (Iyer: Figs. 3A-3C; [137]-[140], teaching UE generating and sending HARQ Feedback Information with A/N bits, one A/N per CBG; therefore, feedback information is smaller than number of CBs. When a person of ordinary skill in the art, using Iyer’s concept, sends one bit HARQ feedback information per multiple CBGs, amount of feedback bits will be less than the number of CBGs),
wherein the pre-configured HARQ feedback policy comprises:
binding feedback information of a plurality of the first CBGs to a first bit on a first feedback level (Iyer: Figs. 8A; [147], teaching binding feedback information of plurality of CBs in a CBG to a first bit in Step-1 (first feedback level). A person of ordinary skill in the art can easily take the Iyer’s concept of binding feedback information of multiple CBs to a first bit on a first level and applies it for binding feedback information of multiple CBGs to a first bit on a first level. This is because two-level feedback mechanism is the same, only the information resource unit is different - CB based grouping vs CBG based grouping. First bit is interpreted by the examiner as bits on first level, and second bit (in the next limitation) as bits on first level, in light of the disclosure Figs. 5B, 5C), and
binding feedback information of a plurality of the second CBGs to a second bit on a second feedback level (Iyer: Figs. 8A, 8B; [147], teaching binding feedback information of plurality of CBs in a CBG to a second bit in Step-2 (second feedback level). A person of ordinary skill in the art can easily take the Iyer’s concept of binding feedback information of plurality of CBs to a second bit on a second level and apply it for binding feedback information of plurality of CBGs to a second bit. This is because two-level feedback mechanism is the same, only the information resource unit is different - CB based grouping vs CBG based grouping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer’s method/apparatus 
This would have been obvious because it would motivate one of ordinary skill in the art to minimize impact on eMBB data transmission by URLCC data transmission by an efficient HARQ feedback mechanism (Iyer: ABSTRACT).
Regarding claims 4 and 29, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, further comprising:  
acquiring data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the CBGs (Iyer: [147-[151], teaching establishing either data reception success or failure in Step-1 for each CBG), and 
determining first-level feedback information corresponding to the first feedback level and second-level feedback information corresponding to the second feedback level, according to the acquired data reception state information, wherein the HARQ feedback information comprises the first-level feedback information and the second-level feedback information. (Iyer: Fig. 8A; [147]-[151], teaching determining step-1 and step-2 feedback level based on successful or unsuccessful data decoding (i.e. data reception state), and HARQ feedback information is determined accordingly).
Regarding claims 8 and 33, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, wherein the HARQ feedback policy comprises at least one of: 
first indication information, which is configured to indicate that the HARQ feedback information is returned to the transmitting end in an explicit manner or in an implicit manner (Iyer: Fig. 8A and 8B; [137]-[138], [148], teaching configuration of implicit and explicit manner of reporting A/N. Configuration of feedback information in the UE by the base station means implementation of feedback policy), and 
second indication information, which is configured to indicate that the sum of the amount of the feedback information units configured in all of the feedback levels is constant or variable (Iyer: [136]-[137], teaching amount of feedback information will be variable as number of CBs or CBGs in a TB is configurable and indicated through RRC/MAC/DCI).
Regarding claims 9 and 34, Iyer teaches the method/apparatus, as outlined in the rejection of claims 8 and 33.
(Iyer: Fig. 8A and 8B; [148], teaching implicit manner reporting is indicated for the UE) ; and the HARQ feedback policy further comprises: scrambling sequence and a scrambled data location (Iyer: [146] “The blind decoding can be enabled by using different scrambling signatures on the coded A/N bit message or by interleaving the bits when mapping to the resource elements (REs).”, teaching applying scrambling and interleaving resource location to the feedback information). 
Regarding claims 10 and 35, Iyer teaches the method/apparatus, as outlined in the rejection of claims 9 and 34.
Iyer does not expressly teach, wherein the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end.
However, in the same field of endeavor, Iyer suggests, wherein the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end (Iyer: [146], teaching scrambling and interleaving of feedback information. A person of ordinary skill can apply it to the first and second level to obtain the claim feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer’s method/apparatus to include that the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end.
This would have been obvious because it would motivate one of ordinary skill in the art to minimize impact on eMBB data transmission by URLCC data transmission by an efficient HARQ feedback mechanism (Iyer: ABSTRACT).
Regarding claims 36 and 37, Iyer teaches the method/apparatus, as outlined in the rejection of claims 4 and 29.
Iyer further teaches, wherein the first-level feedback information indicates data reception failure state, and the second-level feedback information indicates data reception success state (Iyer: Fig. 8A, “Step-1 Nack for CBG, Step-2 A/N for CBs”, teaching Step-1 (first level) indicates Nack (Negative Acknowledgment for reception failure), Step-2 (second level) indicates A/ (Ack, Acknowledgment for reception success)).

Response to Arguments
Applicant's arguments filed on 06/15/2021, with respect to the rejection of independent claim 1 have been fully considered but they are not persuasive.
Applicant argues (Remarks: p.12, l.2-9) “As can be seen from its SUMMARY, Lyer discloses that code block groups are configured for efficient multi-bit A/N feedback. Multi-bit A/N methods are disclosed with and without explicit resource allocation. In paragraphs [147-148] and FIGS.8A and 8B, Lyer discloses that a given UE is provided UL A/N resources for the step-2 (transmission of the multi-bit A/N) if step-1 results in a Nack. Accordingly, it is impossible for Lyer to suggest binding feedback information of a plurality of the first CBGs to a first bit on a first feedback level; and binding feedback information of a plurality of the second CBGs to a second bit on a second feedback level.”
Examiner respectfully disagrees. Iyer’s invention of two level HARQ feedback information for CB-groups can be applied by a person of ordinary skills for CBG-groups, as outlined in the USC 103 rejection above.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lenovo Motorola Mobility - IDS Reference 1705653 - Discussion on enhanced HARQ feedback and CBG-based partial retransmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472